DETAILED ACTION
Claims 1-7 are currently pending and being examined.  This is the first Office Action for this application.
Drawings
Figures 8-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “counterweight block” recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are indefinite in that it is unclear whether or not a motor is being claimed in combination with the connection structure. The claims are drawn to “A connection structure for a motor of an air compressor” and not to “a connection structure for a motor of an air compressor in combination with the motor” thus the structure of the motor does not lend any patentable weight to the claimed invention since the motor is not part of the connection structure. It only necessary for the connection structure to be capable of being used with the type of motor recited in the claims.  It is suggested that this rejection may be overcome by amending the claims to (a) recite the connection structure in combination with the motor if a motor is intended to be claimed with the connection structure or (b) reciting the structural relationship between the connection structure and the motor, for example by stating that the “connection structure is configured to fix a motor on the base…” or similar language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0063840 to Chou (hereafter “Chou”) in view of U.S. Publication No. 2018/0017056 to Ohno et al. (hereafter “Ohno”) and U.S. Publication No. 2014/0158131 to Kenyon et al. (hereafter “Kenyon”).
    PNG
    media_image1.png
    744
    747
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    491
    541
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    459
    610
    media_image3.png
    Greyscale

Regarding Independent Claim 1, Chou (exemplified by Figure 1, Annotated Figure 2, and Figure 3 reproduced above) teaches a connection structure for a motor of an air compressor (paragraph 0012) comprising:            a base (base 10) including multiple locating orifices which are a first locating orifice (orifice 14) and a second locating orifice (opening 12);           a cylinder (cylinder housing 17) connected on the base(10) and including an air storage seat (outlet tube 23);          the motor (50) being fixed on the base (10), a small-diameter gear (pinion 53) being inserted through the first locating orifice(14) of the base (10) to fit on a central shaft (spindle 52) of the motor (50), and a bearing housing (as indicated in Annotated Chou Figure 2) of the motor (50) being accommodated in the first locating orifice (14); 
Chou discloses the invention as claimed and discussed previously and shows in Figure 3 a coil of the motor (the lead line for element 50 points to the external coil wrapped around the motor housing), but appears to be silent regarding the claim limitations reciting that the motor includes a magnetic coil made of metal.  However, Ohno teaches a compressor having a motor having a stator made of a metal magnetic material, stating “Next, the electric motor unit 30 includes a stator 31, which serves as a stator. The stator 31 includes a stator core 31a, which is made of a metal magnetic material, and stator coils 31b, which are wound around the stator core 31a. The stator 31 is fixed to an inner peripheral surface of a tubular peripheral wall of the main housing 11 by, for example, press fitting, shrink fitting or bolting.” (Paragraph 0040).  Advantageously, this arrangement operates to generate a rotating magnetic field to function as an electric motor (paragraphs 0041 and 0042).                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Chou and to form the external stator coil from a metallic metal as taught by Ohno in order to provide a functional and operational electric motor for rotation about a central axis by a rotating 
    PNG
    media_image4.png
    566
    642
    media_image4.png
    Greyscale

Chou in view of Ohno teach the invention as claimed and discussed previously and the magnetic coil of the motor includes a first segment and a second segment (as indicated in Annotated Chou Figure 5 above) but appear to be silent regarding the claim limitations reciting “the base includes two symmetrical elongated plates extending from a rear end of the base, and the two symmetrical elongated plates have two hooks extending therefrom respectively, the base further includes two symmetrical arcuate retainers extending from two inner walls of the two symmetrical elongated plates individually; the first segment of the magnetic coil of the motor abuts against two top faces of the two symmetrical arcuate retainers, and the two hooks of the two 
    PNG
    media_image5.png
    818
    1060
    media_image5.png
    Greyscale

However, Kenyon (exemplified by Annotated Figures 44 and 45 above) teaches a pump and motor having a securing arrangement wherein the base (90) includes two symmetrical elongated plates (as indicated) extending from a rear end of the base (extending as shown), and the two symmetrical elongated plates have two hooks extending therefrom respectively (as indicated), the base further includes two symmetrical arcuate retainers (as indicated) extending from two inner walls of the two symmetrical elongated plates individually (extending toward base 90 as shown).  In this arrangement the hooks and plates function to secure and hold the inner cylinder 
Regarding Dependent Claim 2, Chou in view Ohno and Kenyon teach the invention as claimed and discussed previously and further teach (Annotated Kenyon and Annotated Chou above) wherein the two hooks of the two symmetrical elongated plates of the base are engaged with the second segment of the magnetic coil so that the motor is fixed on the base (the second segment of the magnetic coil being engaged at the same end as the two hooks).
Regarding Dependent Claim 3, Chou in view Ohno and Kenyon teach the invention as claimed and discussed previously and further teach (Chou Annotated Figure 2) wherein a diameter of a top of the small-diameter gear (53) is less than an outer diameter of the bearing housing (as shown in Figure 2 since the bearing housing abuts arm 16 and gear 53 does not since it freely rotates), and the second locating orifice (12) accommodates a bearing (bearing 41).
Regarding Dependent Claim 6, Chou in view Ohno and Kenyon teach the invention as claimed and discussed previously but not yet discussed are the claim 
	However, there is legal precedent supporting a determination of obviousness for changes in size/proportion.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the size of the small-diameter gear to be more than an outer diameter of the bearing housing in order to provide for a larger sized gear to adjust to a desired gear ratio (MPEP 2144.04 IV. A.).
Regarding Dependent Claim 7, Chou in view Ohno and Kenyon teach the invention as claimed and discussed previously and further teach (Annotated Kenyon above) wherein the two hooks (as indicated) of the two symmetrical elongated plates (as indicated) of the base are engaged with a distal end of the motor (the motor of the combination of Chou in view of Ohno and Kenyon being engaged at a distal end away from the base as shown).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Chou in view of Ohno and Kenyon and U.S. Publication No. 2015/0330379 to Chou (hereafter “Chou ‘379”).
    PNG
    media_image6.png
    504
    600
    media_image6.png
    Greyscale

Regarding Dependent Claim 4, Chou in view Ohno and Kenyon teach the invention as claimed and discussed previously and further teach wherein the transmission mechanism (40/45/47) includes a large-diameter gear (40) and the large-diameter gear (43) is connected with the bearing (41) via a connection rod (shaft 42), but appears to be silent regarding the claim limitation reciting that the large-diameter gear has counterweight block.          However, Chou ‘379 (exemplified by Figure 5 reproduced above) teaches a transmission arrangement wherein a counterweight block 4 is provided on the gear body 3 arranged so that “the counterweight is horizontally divided into two integrally formed halves, including a left half and a right half, with a common line connected between the center of the central axle and the center of the crankpin, the first half having a weight different from the second half, whereby the piston body will gather more rotational momentum from the counterweight at BDC to facilitate upstrokes, so that the 
Regarding Dependent Claim 5, Chou in view Ohno and Kenyon and Chou ‘379 teach the invention as claimed and discussed previously and further teach wherein the motor includes multiple through orifices defined around a front face thereof (as shown in Chou Figure 2 on the same front face as spindle 52), and the base further includes multiple posts (fasteners 51) extending around the first locating orifice (14) and corresponding to the multiple through orifices respectively (paragraph 0039).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2018/0223824 to Inoue teaches a pump and motor connected by a connecting structure.
U.S. Patent No. 8,629,583 to Bernhardt et al. teaches an electrical device connected to a motor by a receiving unit.
U.S. Patent No. 5,620,311 to Wetzel teaches a piston pump housing attached to a motor.
U.S. Publication No. 2003/0107284 to Wickham teaches a motor securing arrangement having two arms and hooks.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571) 270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.M/
Stephen A MickExaminer, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746